74 F.3d 1243
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.Donna M. FOUTS, Plaintiff-Appellant,v.Shirley S. CHATER, Commissioner of Social Security,Defendant-Appellee.
No. 95-2395.
United States Court of Appeals, Eighth Circuit.
Submitted Dec. 14, 1995.Filed Jan. 16, 1996.

Before BOWMAN and LOKEN, Circuit Judges, and WOLLE,* Chief District Judge.
PER CURIAM.


1
Following a fall at work, Donna M. Fouts underwent back surgery in October 1991 and applied for Social Security disability benefits in March 1992, alleging a disability onset date of September 17, 1991.  After her application was denied initially and on reconsideration, an administrative hearing was held in February 1993.  The administrative law judge denied Ms. Fouts's application, finding that she has the residual functional capacity to perform jobs such as statistical clerk, night clerk, timekeeper, office helper, assembler, and hand packager.  The Commissioner's Appeals Council accepted additional medical evidence but denied review.  Ms. Fouts then sought judicial review of the final agency action denying her application for benefits.


2
The district court1 granted summary judgment in favor of the Commissioner, concluding that her decision denying benefits is supported by substantial evidence on the record as a whole.  Ms. Fouts appealed, contending that the objective medical evidence, the observations of third parties, her pain medication, her functional limitations, and her daily activities are consistent with her claim of disabling pain;  that the ALJ erred in considering her refusal of certain treatment;  and that the ALJ's questions to a vocational expert did not properly include all her limitations.  Having carefully considered the administrative record, we conclude that the Commissioner's decision must be affirmed for the reasons stated by the district court in its Order of April 3, 1995.  See 8th Cir.  Rule 47B.



*
 The HONORABLE CHARLES R. WOLLE, Chief Judge of the United States District Court for the Southern District of Iowa, sitting by designation


1
 The HONORABLE EDWARD J. McMANUS, United States District Judge for the Northern District of Iowa